 JEAN E. WILLIAMS
 Acting Assistant Attorney General
 Environment and Natural Resources Division
 RICKEY TURNER, Senior Attorney
 Wildlife & Marine Resources Section
 999 18th Street, South Terrace, Suite 370
 Denver, CO 80202
 Tel: (303) 844-1373
 rickey.turner@usdoj.gov
 CAITLIN CIPICCHIO, Trial Attorney
 Natural Resources Section
 Environment & Natural Resources Division
 150 M St. NE
 Washington, D.C. 20002
 Tel: (202) 305-0503
 caitlin.cipicchio@usdoj.gov
 Counsel for Defendants

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

  NATIONAL AUDUBON SOCIETY, et al.,

                        Plaintiffs,
          v.

  SCOTT DE LA VEGA, in his official
  capacity as Acting Secretary of the United
  States Department of the Interior, et al.,             Case No. 3:20-cv-00206-SLG

                        Defendants,
    and

  STATE OF ALASKA,

                        Intervenor-Defendant.

    DEFENDANTS’ UNOPPOSED MOTION TO STAY PROCEEDINGS

       Defendants Scott de la Vega, in his official capacity as Acting Secretary of

the United States Department of the Interior, et al., by and through undersigned



 National Audubon Society v. de la Vega, 3:20-cv-00206-SLG
 DEFS.’ UNOPPOSED MOTION TO STAY PROCEEDINGS                                          1


           Case 3:20-cv-00206-SLG Document 27 Filed 03/11/21 Page 1 of 3
counsel, hereby move the Court to stay proceedings in this matter.

       Defendants request a stay of 60 days, to and including May 10, 2021, to

accommodate review of this matter by new officials within the United States

Department of the Interior. Not later than the end of the sixty-day period, the parties

will endeavor to file a joint status report advising the Court what further proceedings

may be necessary, or will file separate reports setting out their proposals, if

necessary. A proposed order is filed herewith.

       Undersigned counsel have conferred with counsel to the other parties.

Plaintiffs have indicated they do not oppose this motion. Intervenor-Defendant

State of Alaska has indicated they take no position on the motion.

        Respectfully submitted this 11th day of March, 2021.

                                              JEAN E. WILLIAMS
                                              Acting Assistant Attorney General
                                              United States Department of Justice
                                              Environment and Natural Resources Div.

                                              s/ Caitlin Cipicchio
                                              Caitlin Cipicchio
                                              Trial Attorney
                                              Natural Resources Section
                                              P.O. Box 7611
                                              Washington, D.C. 20044
                                              E: caitlin.cipicchio@usdoj.gov
                                              T: (202) 305-0503

                                              s/ Rickey D. Turner, Jr.
                                              Rickey D. Turner, Jr.
                                              Senior Attorney (CO Bar No. 35383)
                                              Wildlife & Marine Resources Section
                                              999 18th Street, South Terrace, Suite 370
                                              Denver, CO 80202
                                              E: rickey.turner@usdoj.gov

 National Audubon Society v. de la Vega, 3:20-cv-00206-SLG
 DEFS.’ UNOPPOSED MOTION TO STAY PROCEEDINGS                                              2


          Case 3:20-cv-00206-SLG Document 27 Filed 03/11/21 Page 2 of 3
                                             T: (303) 844-1373

                                             Attorneys for Federal Defendants

Of Counsel:

MIKE GIERYIC
Office of the Regional Solicitor, Alaska Region
4230 University Drive, Suite 300
Anchorage, AK 99508
907-271-1420
mike.gieryic@sol.doi.gov




National Audubon Society v. de la Vega, 3:20-cv-00206-SLG
DEFS.’ UNOPPOSED MOTION TO STAY PROCEEDINGS                                     3


         Case 3:20-cv-00206-SLG Document 27 Filed 03/11/21 Page 3 of 3
